Citation Nr: 1047606	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	Katherine A. Soles, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to December 
1957.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  


REMAND

The Veteran claims entitlement to service connection for a 
prostate disorder.  Specifically, the Veteran claims that he 
began experiencing burning and abnormal urinary frequency during 
military service.  He reports that these symptoms continued after 
separation from military service, were related to a diagnosed 
prostate disorder, and continue to the present day.  The 
Veteran's claim is complicated by the fact that there is no 
medical evidence of these symptoms during military service or for 
ten years after separation from military service.  In this 
regard, the Veteran's service treatment records are relatively 
sparse, and the Veteran credibly reports that his medical records 
for the ten years after separation from military service cannot 
be obtained due to their age.

However, the available medical evidence of record clearly 
demonstrates that the Veteran has a very long history of a 
prostate disorder.  The earliest post-service medical evidence of 
record is dated in January 1968.  In that report, the Veteran 
reported that he experienced urinary symptoms "off and on" and 
that he had seen blood in his urine approximately three years 
before.  These statements are evidence that the Veteran 
experienced relevant symptomatology prior to the January 1968 
private medical report, and are consistent with the Veteran's 
claims that he experienced continuity of urinary symptoms after 
separation from military service.

In addition, the January 1968 private medical report found that 
the Veteran's prostate was "moderately enlarged."  The medical 
evidence of record is replete with symptoms and diagnoses of a 
recurrent prostate disorder from January 1968 to the present day.  
Accordingly, there is medical evidence that the Veteran has 
experienced a recurrent prostate disorder since January 1968 and 
competent lay evidence that the same symptoms existed during 
military service and throughout the ten years immediately after 
separation from military service.  The Veteran has never been 
provided with a VA medical examination with regard to his 
prostate disorder claim.  As such, a medical examination is in 
order to determine the etiology of the Veteran's currently 
diagnosed prostate disorder.  38 C.F.R. §§ 3.159, 3.326 (2010); 
see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the etiology of 
any prostate disorder found.  The claims 
file must be provided to and reviewed by 
the examiner.  All tests or studies 
necessary to make this determination must 
be ordered.  Thereafter, based upon review 
of the service treatment records, 
post-service medical records, and the 
Veteran's reported history, the examiner 
must provide an opinion as to whether any 
prostate disorder found is related to the 
Veteran's period of military service.  All 
opinions provided must include an 
explanation of the basis for the opinion.  
If any opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

4.	This appeal has been advanced on the 
Board's docket.  Expedited handling is 
required.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


